Filed 8/31/22 P. v. Steeg CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079833

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. CR56218)

 NORMAN LEE STEEG,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Jay M. Bloom, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 1983, a jury convicted Norman Steeg of first degree murder (Pen.

Code,1 § 187, subd. (a)); grand theft of a firearm (§ 487, subd. (3)) and robbery
(§ 211). The jury also found true firearm enhancements (§§ 12022.5 & 12022,
subd. (a)) and found true a special circumstance of murder during the


1        All further statutory references are to the Penal Code.
commission of a robbery (§ 190.2, subd. (a)(17)(i)).2 Steeg was sentenced to
life in prison without parole.

      In 2019, Steeg filed a petition for resentencing under section 1172.6.3
The court appointed counsel, received briefing, issued an order to show cause
and held an evidentiary hearing as required by section 1172.6. The court
denied the petition by the following written order.
            “Petitioner has filed a writ pursuant to Penal Code
         section [1172.6] to have his murder conviction vacated. An
         OSC was issued, and a hearing was held on December 9,
         2021. After a review of all the evidence presented, the
         request for writ relief is denied.

             “Senate Bill No. 1437 amended Penal Code section 188
         to require the principal act with express or implied malice
         and by amending Penal Code section to require that a
         person may only be guilty of felony murder if the person
         was the actual killer, was not the actual killer, but with
         intent to kill, aided and abetted in the commission of the
         murder, or was a major participant in the underlying felony
         and acted with reckless indifference to human life. Penal
         Code section 189, subd[ivision] (e). The bill also added
         Penal Code section [1172.6] as a vehicle for defendants to
         contest their murder convictions if they were based on
         felony murder or the natural and probable consequences
         theory.




2    Section 190.2 has been renumbered since appellant’s conviction. The
robbery special circumstance allegation is now in section 190.2,
subdivision (a)(17)(A).

3     Steeg brought his motion under former section 1170.95, which was
renumbered as section 1172.6 without substantive change on June 30, 2022.
(See Stats. 2022, ch. 58 (Assem. Bill No. 200), § 10, eff. June 30, 2022.) As
such, we refer to the subject statute by its current number throughout this
opinion.
                                       2
   “The facts can be found in the unpublished opinion of
the court of appeal in People v. Steeg (1989) 258 Cal.Rptr
86. It is proper to consider the opinion of the Court of
Appeal. People v. Lewis (2021) 11 Cal.5th 952, 971-972.
However, in anticipation of a change in the law in 2022, the
parties have asked the court to rely only on the trial
transcript.

   “On September 29, 1981, petitioner Norman Lee Steeg
met with Michael Williams and Kevin Finckel at Mission
Beach. Steeg had stolen a loaded .38 caliber weapon and
other items from his girlfriend’s mother. He was in Mission
Beach trying to sell these items. After some period of time,
they encountered Gregory Lock, an off-duty sailor who was
having car trouble. They helped him get his car started
and he agreed to give them a ride. (RT 1088-1092.)

   “Williams sat in the front seat while the other two sat in
the back. Steeg was seated directly behind Lock. Steeg
then pulled out the gun he had and placed it to Lock’s neck
while Williams took Lock’s wallet. Steeg and Williams
then argued as to where they were going and who was in
charge. They eventually ended up in National City. The
three assailants agreed Steeg would drive. Steeg ordered
Lock out of the car and gave the gun to Williams. Williams
ordered Lock to lean up against a pole. As Steeg was
getting out of the car, Williams shot Lock twice. As Lock
tried to run away, Williams shot him a third time causing
him to fall. Williams then fired two more shots.

   “Finckel told police at the time of his arrest petitioner
said he knew Williams would shoot Lock. Steeg also had
chided Williams for using too many bullets. However, at
trial he testified Steeg had no idea Williams would shoot
Lock. Williams was also in charge and threatened to kill
them if they said anything. (RT 1092-1100.)

   “The group then went to the Riverside area, Long Beach
and Las Vegas, and engaged in further criminal activity.
(RT 990-1003,1005, 1003-1008, 1018.) Petitioner still had
possession of the murder weapon at the time of his arrest
and appeared to be reaching for something at the time of

                              3
his arrest. The gun had live rounds still in it. (RT 1070-
1083.) Petitioner never reported the crimes to any one
before his arrest.

   “After the trio was arrested, Finckel pled guilty to
second degree murder. Steeg and Williams were tried
separately. They both were convicted of robbery and first
degree murder, as well as a felony murder special
circumstances. Williams was sentenced to death while
Steeg got life without parole. After the appellate process,
Steeg’s special circumstance was stricken. People v. Steeg,
supra.

   “Much of the trial revolved around conflicting evidence
as to whether petitioner Steeg or Williams was in charge.
(RT 1005-1006,1348-1366.), and whether petitioner knew
Williams was dangerous. (RT 1265-1268, 1329-1330-1337,
1372-1375.)

   “The People argue Steeg was an active participant in the
underlying felony and acted with reckless indifference to
human life. While there is much conflicting evidence on
whether Williams or petitioner was the ring leader, the
evidence supports the People’s position.

   “First, Steeg took a loaded gun with him to Mission
Beach and discussed with the others some ideas for
criminal activity. When he got in the car and sat behind
Lock, he positioned himself for a position to make Lock
vulnerable. He then pulled out a gun and placed it against
Lock’s neck turning a casual ride into a serious situation
where petitioner could assault, kidnap, or rob Lock.
Indeed, Williams took advantage of the situation and took
some of Lock’s property. After they got to National City,
petitioner ordered Lock out of the car and gave Williams
the gun. This certainly escalated the situation as there was
evidence Steeg knew Williams was unpredictable, violent
and a drug user. When Williams shot Lock, petitioner did
nothing. Williams fired more shots at Lock and petitioner
did not yell at him or try to stop him. They then fled the
scene in the stolen car. Petitioner never tried to help the
victim.

                              4
   “The group then travelled to Riverside, Long Beach and
Las Vegas with some criminal activity in mind, and
committed at least one burglary. They discussed the
murder weapon, but no one expressed any remorse about
the murder. When petitioner was finally arrested, he had
the loaded murder weapon near him.

    “All these facts show petitioner actively participated in
the underlying robbery. In fact, he instigated it. Also he
did nothing to prevent the shooting, stop Williams from
firing more bullets, or aid the victim in any way. Moreover,
he was present during the entire sequence of criminal
events and was not a bystander or getaway driver. Rather
he orchestrated the events that led to the murder and the
subsequent criminal activities of the group. Thus, the
people have established beyond a reasonable doubt
petitioner was an active participant in the underlying
felony and he acted with reckless indifference to human
life. People v. Banks (2015) 61 Cal.4th 788, People v. Clark
(2016) 63 Cal.4th 522.

    “Petitioner points out that his youthful age at the time
of the crime is a mitigating factor. If petitioner had been a
follower who was led astray by the others or misled, youth
would be a factor. However, in this case, petitioner was the
leader. He brought the gun to the scene, initiated the
robbery by pointing a gun at the back of the victim’s head,
gave Williams the gun thereby increasing the danger the
victim would be harmed, and did nothing when the victim
was killed. Moreover, rather than having remorse or
second thoughts about a life of crime, petitioner committed
several more crimes in the Los Angeles and Las Vegas
areas. When he was arrested, he was apparently reaching
for a gun. Youth per se cannot justify the length and depth
of petitioner’s criminal conduct.

   “Steeg argues in reaching the conclusion the People
proved their case beyond a reasonable doubt, the court
must act as a trial court, not an appellate court, in
weighing the evidence. Even sitting a trial court, the court
would find the People have established their case beyond a
reasonable doubt.
                              5
            “Consequently, his writ seeking relief under [section
         1172.6] is denied. The People, as noted, have proved
         petitioner is not eligible for relief under [section 1172.6]
         beyond a reasonable doubt. The order to show cause is
         discharged.”

      Steeg filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Steeg the opportunity to
file his own brief on appeal, but he has not responded.

                                DISCUSSION4
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue which was considered in evaluating
the potential merits of this appeal: Whether the trial court erred in denying
Steeg’s petition for resentencing under section 1172.6.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Steeg on this appeal.




4     It is unnecessary to repeat a statement of facts here. The trial court’s
written order denying the petition which we include in this opinion provides
adequate background information.
                                        6
                               DISPOSITION
      The order denying Steeg’s petition for resentencing under
section 1172.6 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




BUCHANAN, J.




                                      7